Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein a ratio of each interval between periods of animations with respect to the corresponding interval between input operations is less than a ratio of the period of the animation set for each input operation during the reproduction of the recorded image data with respect to the acquisition duration of the input operation.” [0119] fig 13a-d with all other limitation cited in claims 1, 9 and 17
Demartines et al 20030038788 discloses a PDA with handwritten input user interface X (fig.1a 1b) but does not disclose “wherein a ratio of each interval between periods of animations with respect to the corresponding interval between input operations is less than a ratio of the period of the animation set for each input operation during the reproduction of the recorded image data with respect to the acquisition duration of the input operation “.
Ligh et al. US 20090271712 discloses a messaging device enabling handwritten notes (see fig 3) but does not disclose “wherein a ratio of each interval between periods of animations with respect to the corresponding interval between input operations is less than a ratio of the period of the animation set for each input operation during the reproduction of the recorded image data with respect to the acquisition duration of the input operation “.
For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/06/12/2021Primary Examiner, Art Unit 2692